SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

431
CA 16-01606
PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


MICHAEL AMALFI, SR., PLAINTIFF-APPELLANT,

                      V                                            ORDER

KIMBERLY RAY, BARRY BECK, WAIO-FM/RADIO 95.1
AND IHEARTMEDIA, INC., DEFENDANTS-RESPONDENTS.


WOODS OVIATT GILMAN LLP, ROCHESTER (DONALD W. O’BRIEN, JR., OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

GREENBERG TRAURIG, LLP, ALBANY (MICHAEL J. GRYGIEL OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered January 29, 2016. The order granted the
motion of defendants to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for the reasons stated in the
decision at Supreme Court.




Entered:    March 24, 2017                       Frances E. Cafarell
                                                 Clerk of the Court